Exhibit 10.1

AMENDED AND RESTATED EXECUTIVE EMPLOYMENT AGREEMENT

THIS AMENDED AND RESTATED EXECUTIVE EMPLOYMENT AGREEMENT (this “Agreement”) is
made and entered into effective as of January 1, 2017 (the “Effective Date”), by
and between Eclipse Resources Corporation, a Delaware corporation (the
“Company”), and Oleg Tolmachev (“Executive”).

WHEREAS, the Company and Executive entered into that certain Employment
Agreement dated as of June 22, 2016 (the “Previous Employment Agreement”);

WHEREAS, the Company has agreed to promote Executive to the role of Executive
Vice President, Chief Operating Officer, and Executive has agreed to accept such
promotion, with the promotion effective as of the Effective Date; and

WHEREAS, the Company and Executive desire to amend and restate in its entirety
the Previous Employment Agreement to reflect the terms of Executive’s continued
services and role with the Company.

NOW, THEREFORE, in consideration of the mutual premises, covenants and
agreements herein contained, intending to be legally bound, the parties agree as
follows:

1. Employment. From and after the Effective Date, the Company will employ
Executive as its Executive Vice President, Chief Operating Officer, and
Executive will report to the Company’s President & Chief Executive Officer.
Executive will perform all services and acts necessary to fulfill the duties and
responsibilities of his position and agrees to devote substantially all of his
business time, attention and energies to the performance of the duties assigned
hereunder, and to perform such duties diligently, faithfully and to the best of
his abilities. Executive agrees to refrain from any activity that does, will or
could reasonably be deemed to conflict with the best interests of the Company,
unless such activity is approved in advance by the Company’s President & Chief
Executive Officer.

2. Term. The Company agrees to employ Executive, and Executive agrees to be
employed by the Company, for a period (the “Initial Term”) commencing on the
Effective Date and ending on the third (3rd) anniversary of the Effective Date,
unless earlier terminated in accordance with Section 4. If neither party gives
the other at least ninety (90) days written notice that it intends for this
Agreement to terminate at the end of the Initial Term, then this Agreement will
continue for successive one-year terms (each a “Renewal Term”), unless earlier
terminated in accordance with Section 4, until either party gives the other
party at least ninety (90) days written notice that it intends for this
Agreement to terminate at the end of any such Renewal Term. The Initial Term and
any Renewal Terms will constitute the “Term”. If either Executive or the Company
gives timely notice of termination pursuant to this Section 2, then Executive’s
employment shall end on the last day of the Term. A termination of Executive’s
employment by reason of a timely notice of termination pursuant to this
Section 2 shall not be considered a termination for Cause or without Cause by
the Company, or a termination for Good Reason or without Good Reason by
Executive.



--------------------------------------------------------------------------------

3. Compensation and Benefits.

(a) Base Salary. Executive will receive a base salary (“Base Salary”) at an
annual rate of three hundred fifty five thousand dollars ($355,000.00), paid in
accordance with the normal payroll practices of the Company. The Base Salary
shall be reviewed periodically by the Board (or a designated committee thereof)
and may be increased in its discretion but not decreased without Executive’s
consent.

(b) Bonus. Executive will be eligible for an annual bonus (“Annual Bonus”) for
each calendar year in which an annual cash performance bonus program is in
effect. Each Annual Bonus shall be payable based on the achievement of
reasonable performance targets established by the Board, and for each calendar
year Executive’s target Annual Bonus shall be equal to 85 percent of Executive’s
Base Salary in effect on the last day of the applicable calendar year; provided,
that the percentage of Executive’s annual Base Salary that applies for the
purposes of determining Executive’s target Annual Bonus for a given year may be
increased above 85 percent (but not decreased without the Executive’s written
consent) by the Board (or a designated committee thereof) in its discretion.
Executive’s Annual Bonus will be paid no later than March 15 of the year
following the calendar year to which it relates.

(c) Long-Term Incentive Compensation. Executive may, as determined by the Board
(or a designated committee thereof) in its sole discretion, periodically receive
grants of stock options or other equity or non-equity related awards pursuant to
the Company’s or an affiliate’s long-term incentive plan(s), subject to the
terms and conditions of such plan(s).

(d) Retirement and Welfare Benefits. During the Term, Executive or Executive’s
spouse and dependents, as the case may be, will be eligible to participate in
such pension and similar benefit plans (qualified, non-qualified and
supplemental), profit sharing, 401(k), medical and dental, disability, group or
executive life, accidental death and travel accident insurance, and similar
benefit plans and programs of the Company, subject to the terms and conditions
thereof, as may be in effect and made available from time to time to the
Company’s senior executives.

(e) Perquisites. Executive will be entitled to participate in the Company’s
perquisite programs, as such are made generally available to the Company’s
senior executives.

(f) Business Expenses. The Company will reimburse Executive for all ordinary and
necessary business expenses incurred by him in connection with his employment
upon timely submission by Executive of receipts and other documentation in
conformance with the Company’s normal procedures. All payments for reimbursement
under this Section 3(f) will be paid promptly, but in no event later than
March 15 of the calendar year following the calendar year in which Executive
incurred such expenses.

(g) Vacation. Executive will be entitled to paid vacation in accordance with the
policies and practices of Company as in effect from time to time with respect to
the Company’s senior executives, but in no event will such vacation time be less
than four (4) weeks per calendar year.

 

-2-



--------------------------------------------------------------------------------

4. Termination. This Agreement will continue in effect until the expiration of
the Term unless earlier terminated pursuant to this Section 4.

(a) Disability. If Executive incurs a Disability during the Term, the Company
may terminate Executive’s employment effective on the 30th day after Executive’s
receipt of written notice of the Company’s intent to terminate Executive’s
employment; provided that, within the 30 days after such notice Executive does
not return to perform, with or without reasonable accommodation, the essential
functions of his position.

(b) Cause. The Company may terminate the Executive’s employment at any time
during the Term for Cause or without Cause. For purposes of this Agreement, a
termination “without Cause” means Executive’s termination of employment during
the Term at the Company’s sole discretion for any reason other than a
termination for Cause or as a result of Executive’s death or Disability.

(c) Good Reason. The Executive’s employment may be terminated during the Term by
Executive for Good Reason or without Good Reason; provided, however, that the
Executive may not terminate his employment for Good Reason unless (i) the
Executive has given the Company written notice of his belief that Good Reason
exists within 30 days of the initial existence of the condition(s) giving rise
to Good Reason, which notice will specify the facts and circumstances giving
rise to Good Reason, (ii) the Company has not remedied such facts and
circumstances giving rise to Good Reason within the 30-day period following the
receipt of such notice, and (iii) the Executive separates from service on or
before the 60th day after the end of such 30-day cure period by delivering the
Notice of Termination.

(d) Notice of Termination. Any termination by the Company for Cause or without
Cause or because of the Executive’s Disability, or by the Executive for Good
Reason or without Good Reason, must be communicated by Notice of Termination to
the other party.

5. Obligations of the Company Upon Termination.

(a) For Cause; Without Good Reason; Expiration of Term. If the Company
terminates Executive’s employment for Cause, Executive terminates his employment
without Good Reason, or the Term expires by reason of timely notice given by
either party pursuant to Section 2, the Company will have no further obligations
to the Executive or his legal representatives, except that Executive (or his
legal representatives as the case may be) will be entitled to any (i) unpaid but
earned Base Salary accrued up to the Termination Date or expiration of the Term,
(ii) benefits or compensation as provided under the terms of any employee
benefit and compensation agreements or plans applicable to Executive,
(iii) unreimbursed business expenses required to be reimbursed to Executive,
(iv) if the Term expires by reason of timely notice given by either party
pursuant to Section 2, unpaid, but earned and accrued annual incentive for any
completed calendar year as of the date on which the Term expires, and (v) rights
to indemnification Executive may have under the Company’s Articles of
Incorporation, Bylaws, or separate indemnification agreement, as applicable
(together, the “Accrued Obligations”).

 

-3-



--------------------------------------------------------------------------------

(b) Death or Disability. If Executive’s employment is terminated by reason of
the Executive’s death or Disability, the Company will have no further
obligations to the Executive or Executive’s legal representatives, except that
Executive (or his legal representatives as the case may be) will be entitled to
the Accrued Obligations and the following additional payments from the Company:

(i) Severance Payment. The Company will pay Executive (or his legal
representatives as the case may be) an amount equal to one (1) times Executive’s
Base Salary as of the Termination Date, which amount will be paid in a lump sum
payment on the date that is 60 days after the Termination Date; and

(ii) Post-Employment Health Coverage. During the portion, if any, of the
18-month period following the Termination Date that Executive, Executive’s
spouse or Executive’s eligible dependents elect to continue coverage under the
Company’s group health plans under the Consolidated Omnibus Budget
Reconciliation Act of 1985 (“COBRA”), the Company will promptly reimburse
Executive or Executive’s spouse or eligible dependents, as applicable, on a
monthly basis for the amount paid to effect and continue such coverage (“COBRA
Reimbursement Amounts”); provided, however, that in the event Executive’s
employment is terminated by reason of Executive’s Disability, payment of the
COBRA Reimbursement Amounts will cease immediately upon the date that Executive
begins providing services to a subsequent employer. Nothing contained herein is
intended to limit or otherwise restrict any rights to continued group health
plan coverage pursuant to COBRA following the period described in the preceding
sentence.

(c) Termination Without Cause or for Good Reason. If Executive’s employment is
terminated by the Company without Cause or by Executive for Good Reason the
Company will have no further obligations to Executive or Executive’s legal
representatives, except that Executive will be entitled to the Accrued
Obligations and the following:

(i) Severance Payment. The Company will pay Executive an amount equal to two
(2) times the sum of (A) Executive’s Base Salary as of the Termination Date, and
(B) the amount equal to Executive’s target Annual Bonus for the fiscal year that
includes the Termination Date, which amount will be paid in a lump sum payment
on the date that is 60 days after the Termination Date.

(ii) Post-Employment Health Coverage. During the portion, if any, of the
18-month period following the Termination Date that Executive elects to continue
coverage for Executive, Executive’s spouse or Executive’s eligible dependents
under the Company’s group health plans under COBRA, the Company will promptly
reimburse Executive on a monthly basis for the COBRA Reimbursement Amounts;
provided, however, that payment of the COBRA Reimbursement Amounts by the
Company to Executive will cease immediately upon the date that Executive begins
providing services to a subsequent employer. Nothing contained herein is
intended to limit or otherwise restrict any rights to continued group health
plan coverage pursuant to COBRA following the period described in the preceding
sentence.

 

-4-



--------------------------------------------------------------------------------

(iii) Pro Rata Annual Bonus. The Company will pay Executive an amount equal to
the Annual Bonus for the calendar year in which occurs the Termination Date, as
determined in good faith by the Board in accordance with the performance
criteria established for such Annual Bonus and based on the Company’s actual
performance for such calendar year, which amount will be prorated through and
including the Termination Date (based on the ratio of the number of days
Executive was employed by the Company during such year to the number of days in
such year). This amount will be payable in a lump sum on or before the date on
which annual bonuses for the calendar year are paid to executives who have
continued employment with the Company (but in no event earlier than 60 days
after the Termination Date or later than the March 15 next following such
calendar year); provided, however, that if this Section 5(c)(iii) applies with
respect to an Annual Bonus that is intended to constitute performance-based
compensation within the meaning and for purposes of section 162(m) of the Code,
then this Section 5(c)(iii) will apply with respect to such Annual Bonus only to
the extent the applicable performance criteria have been satisfied as certified
in writing by a committee of the Board as required under section 162(m) of the
Code.

(d) Equity Awards. There shall be no acceleration of the vesting of any equity
or long-term incentive awards granted to Executive under any Company long-term
incentive plan, unless otherwise provided under the terms of the applicable
long-term incentive plan or award agreement.

(e) Release and Compliance with this Agreement. With the exception of the
Accrued Obligations, the obligation of the Company to pay any portion of the
amounts due pursuant to Section 5(c) of this Agreement is expressly conditioned
on Executive’s (i) execution and non-revocation of a release substantially in
the form attached as Exhibit A (the “Release”), which Release may be may be
revised to reflect changes in applicable law, no later than fifty (50) days
following the Termination Date or such shorter period as may be set out in the
Release (such period, the “Release Consideration Period”) and (ii) Executive’s
compliance with the requirements of Sections 6 and 7.

(f) Nonduplication of Benefits. It is possible that a category of payment or
benefit that is paid or provided under this Section 5 would also be paid or
provided under the terms of another Company severance or change in control plan,
program, or arrangement, including, without limitation, the Company’s Change in
Control Severance Policy, as the same may be amended from time to time. In such
case, (i) the payment or benefit under the terms of another Company severance or
change in control plan, program, or arrangement will be paid or provided in
full, and (ii) the Company’s obligation under this Section 5 will automatically
be reduced (but not below zero) to the extent and only to the extent of the
payment or benefit provided under clause (i).

 

-5-



--------------------------------------------------------------------------------

6. Confidential Information.

(a) Executive acknowledges that the Company has trade, business and financial
secrets and other confidential and proprietary information (collectively, the
“Confidential Information”) which will be provided to Executive during the
Executive’s employment by the Company. Confidential information includes, but is
not limited to, the Company’s or any of its affiliates’ businesses, trade
secrets, products, or services (including without limitation, all such
information relating to corporate opportunities, strategies, business plans,
product specifications, compositions, manufacturing and distribution methods and
processes, research, financial and sales data, pricing terms, evaluations,
opinions, interpretations, acquisition prospects, the identity of customers or
their requirements, the identity of key contacts within the customers’
organizations or within the organization of acquisition prospects, or
production, marketing, and merchandising techniques, prospective names and
marks), and all writings or materials of any type embodying any of such
information, ideas, concepts, improvements, discoveries, inventions, and other
similar forms of expression. Notwithstanding the foregoing, Confidential
Information does not include any information that is generally known in the oil
and gas industry, was known by Executive prior to his employment with the
Company or has been published in a form generally available to the public before
the date Executive proposes to disclose or use such information, provided, that,
such publishing of the Confidential Information does not result from Executive
directly or indirectly breaching Executive’s obligations under this Section 6(a)
or any other similar provision by which Executive is bound, or from any
third-party breaching a provision similar to that found under this Section 6(a).
For the purposes of the previous sentence, Confidential Information will not be
deemed to have been published or otherwise disclosed merely because individual
portions of the information have been separately published, but only if all
material features comprising such information have been published in
combination.

(b) Executive acknowledges that the Confidential Information has been developed
or acquired by the Company through the expenditure of substantial time, effort
and money and provides the Company with an advantage over competitors who do not
know or use such Confidential Information. Executive acknowledges that all such
Confidential Information is the sole and exclusive property of the Company.

(c) During, and all times following, Executive’s employment by the Company,
Executive will hold in confidence and not directly or indirectly disclose or use
or copy or make lists of any Confidential Information except: (i) to the extent
authorized in writing by the Company’s Chief Executive Officer; (ii) where such
information is, at the time of disclosure by Executive, generally available to
the public other than as a result of any direct or indirect act or omission of
Executive in breach of this Agreement; or (iii) where Executive is compelled by
legal process, other than to an employee of the Company or a person to whom
disclosure is reasonably necessary or appropriate in connection with the
performance by Executive of his duties as an employee of the Company. Executive
agrees to use reasonable efforts to give the Company notice of any and all
attempts to compel disclosure of any Confidential Information, in such a manner
so as to provide the Company with written notice at least five (5) days before
disclosure or within one (1) business day after Executive is informed that such
disclosure is being or will be compelled, whichever is earlier. Such written
notice must include a description of the information to be disclosed, the court,
government agency, or other forum through which the disclosure is sought, and
the date by which the information is to be disclosed, and must contain a copy of
the subpoena, order or other process used to compel disclosure.

 

-6-



--------------------------------------------------------------------------------

(d) Executive will take all necessary precautions to prevent disclosure of
Confidential Information to any unauthorized individual or entity. Executive
further agrees not to use, whether directly or indirectly, any Confidential
Information for the benefit of any person, business, corporation, partnership,
or any other entity other than the Company and its affiliates, and to
immediately return to the Company all Confidential Information and all copies
thereof, in whatever tangible form or medium, including electronic, at the end
of his employment with the Company for any reason or at the request of the
Company at any time.

7. Competition. Executive acknowledges that the Company has provided, and the
Company agrees to continue to provide Executive, with access to its
confidential, proprietary, or trade secret information, including confidential
information of third parties such as customers, suppliers, and business
affiliates; specialized training and knowledge regarding the Company’s
methodologies and business strategies; or support in the development of goodwill
such as introductions and customer relationship information. The foregoing is
not contingent on continued employment, but upon Executive’s use of the access,
specialized training, or goodwill support provided by Company for the exclusive
benefit of the Company and upon Executive’s full compliance with the
restrictions on Executive’s conduct provided for in this Agreement. Ancillary to
the rights provided to Executive as set forth in this Agreement, the Company’s
provision of confidential, proprietary, or trade secret information, specialized
training, or goodwill support to Executive, and Executive’s agreements regarding
the use of same, in order to protect the value of any equity-based compensation,
training, goodwill support or the confidential information described above, the
Company and Executive agree to the following provisions against unfair
competition, which Executive acknowledges represent a fair balance of the
Company’s rights to protect its business and Executive’s right to pursue
employment:

(a) Executive will not, at any time during the Restriction Period, directly or
indirectly engage in, have any equity interest in, interview for a potential
employment or consulting relationship with or manage or operate any person,
firm, corporation, partnership or business (whether as director, officer,
employee, agent, representative, partner, security holder, consultant or
otherwise) that engages in any business which competes with any portion of the
Business (as defined below) of the Company in the State of Ohio or any other
state of the United States in which the Company conducts Business as of the
Termination Date or expiration of the Term, as applicable; provided, however, in
the event the Company terminates Executive’s employment without Cause,
Executive’s employment terminates upon expiration of the Term by reason of the
Company giving timely notice to Executive pursuant to Section 2, or Executive
resigns for Good Reason, the post-termination restrictions set forth in
this Section 7(a) will be limited as follows: (a) without the prior written
consent of the Company, which consent may be withheld in the discretion of the
Company, Executive will not, at any time during the Restriction Period, directly
or indirectly engage in, have any equity interest in, interview for a potential
employment or consulting relationship with or manage or operate any person,
firm, corporation, partnership or business (whether as director, officer,
employee, agent, representative, partner, security holder, consultant or
otherwise) that engages in any business which competes in any material respect
with any material

 

-7-



--------------------------------------------------------------------------------

portion of the Business (as defined below) of the Company within six (6) miles
of (i) any oil or natural gas assets of the Company or (ii) any potential oil or
natural gas assets where the Company has taken material steps to lease or
purchase real property with respect to such potential assets within the six
(6) month period immediately prior to the Termination Date or expiration of the
Term, as applicable. Nothing herein prohibits Executive from being a passive
owner of not more than 2.5% of the outstanding equity interest in any entity
that is publicly traded, so long as Executive has no active participation in the
business of such entity.

(b) Executive will not, at any time during the Restriction Period, directly or
indirectly, either for Executive or for any other person or entity, (i) solicit
any employee of the Company to terminate his employment with the Company,
(ii) employ any such individual during his employment with the Company and for a
period of three months after such individual terminates his employment with the
Company or (iii) solicit or service any person who was a customer, supplier,
licensee, licensor or other business relation of the Company in order to induce
or attempt to induce such person to cease doing business with, or reduce the
amount of business conducted with, the Company, or in any way interfere with the
relationship between any such customer, supplier, licensee, licensor or other
business relation of the Company.

(c) In the event the terms of this Section 7 are determined by any court of
competent jurisdiction to be unenforceable by reason of its extending for too
great a period of time or over too great a geographical area or by reason of its
being too extensive in any other respect, it will be interpreted to, and may be
modified by a court of competent jurisdiction to, extend only over the maximum
period of time for which it may be enforceable, over the maximum geographical
area as to which it may be enforceable, or to the maximum extent in all other
respects as to which it may be enforceable, all as determined by such court in
such action.

(d) As used in this Section 7, (i) the term “Company” includes the Company and
its affiliates; (ii) the term “Business” means the business of the Company and
includes the acquisition, exploration, exploitation and development of, oil and
natural gas assets, and the acquisition of leases and other real property in
connection therewith, as such business may be expanded or altered by the Company
during the Term; and (iii) the term “Restriction Period” means the period
beginning on the Effective Date and ending on the date twelve (12) months
following the Termination Date or expiration of the Term, except that if the
Termination Date or expiration of the Term occurs within one year following a
Change of Control, Restriction Period means the period beginning on the
Effective Date and ending on the date six (6) months following the Termination
Date or expiration of the Term.

(e) Executive agrees, during the Term and following the Termination Date or
expiration of the Term, to refrain from disparaging the Company and its
affiliates, including any of its services, technologies or practices, or any of
its directors, officers, agents, representatives or stockholders, either orally
or in writing. Nothing in this Section 7(e) precludes Executive from making
truthful statements that are reasonably necessary to comply with applicable law,
regulation or legal process.

 

-8-



--------------------------------------------------------------------------------

(f) The Company agrees, during the Term and following the Termination Date or
expiration of the Term, to refrain from disparaging Executive, including any of
Executive’s services or practices, either orally or in writing. Nothing in this
Section 7(f) precludes the Company from making truthful statements that are
reasonably necessary to comply with applicable law, regulation or legal process.

(g) In the event Executive engages in conduct in violation of the covenants in
Section 7 the Restriction Period will be extended for a period of time equal to
the time in which Executive engaged in competitive activity prohibited by this
Agreement.

8. Injunctive Relief. It is recognized and acknowledged by Executive that a
breach of the covenants contained in Sections 6 and 7 will cause irreparable
damage to Company and its goodwill, the exact amount of which will be difficult
or impossible to ascertain, and that the remedies at law for any such breach
will be inadequate. Accordingly, Executive agrees that in the event of a breach
of any of the covenants contained in Sections 6 and 7, in addition to any other
remedy which may be available at law or in equity, the Company will be entitled
to specific performance and injunctive relief without the need to post bond.

9. Assignment and Successors. The Company may assign its rights and obligations
under this Agreement to any successor to all or substantially all of the
business or the assets of the Company (by merger or otherwise), and may assign
or encumber this Agreement and its rights hereunder as security for indebtedness
of the Company and its affiliates. This Agreement is binding upon and inure to
the benefit of the Company, Executive and their respective successors, assigns,
personnel and legal representatives, executors, administrators, heirs,
distributees, devisees, and legatees, as applicable. None of Executive’s rights
or obligations may be assigned or transferred by Executive, other than
Executive’s rights to payments hereunder, which may be transferred only by will
or operation of law.

10. Section 409A. The amounts payable pursuant to this Agreement are intended to
be exempt from section 409A of the Code, and related U.S. treasury regulations
or official pronouncements (“Section 409A”) and will be construed in a manner
that is compliant with such exemption; provided, however, if and to the extent
that any compensation payable under this Agreement is determined to be subject
to Section 409A, this Agreement will be construed in a manner that will comply
with Section 409A, and provided further, however, that no person connected with
this Agreement in any capacity, including but not limited to the Company and its
affiliates, and their respective directors, officers, agents and employees,
makes any representation, commitment or guarantee that any tax treatment,
including but not limited to, federal, state and local income, estate and gift
tax treatment, will be applicable with respect to any amounts payable or
benefits provided under this Agreement. Notwithstanding any provision to the
contrary in this Agreement, if Executive is deemed on his Termination Date or
expiration of the Term to be a “specified employee” within the meaning of
Section 409A, then any payments and benefits under this Agreement that are
subject to Section 409A and paid by reason of a termination of employment will
be made or provided on the later of (a) the payment date set forth in this
Agreement or (b) the date that is the earliest of (i) the expiration of the
six-month period measured from the Termination Date or expiration of the Term,
or (ii) the date of Executive’s death (the “Delay Period”). Payments and
benefits subject to the Delay Period will be paid or provided to Executive
without interest for such delay. The terms “termination of employment” and
“separate from service” as used throughout this Agreement refer to a “separation
from service” within the meaning of Section 409A.

 

-9-



--------------------------------------------------------------------------------

11. Maximum Payments by the Company. Notwithstanding anything to the contrary in
this Agreement, if Executive is a “disqualified individual” (as defined in
section 280G(c) of the Code), and the payments and benefits provided for in this
Agreement, together with any other payments and benefits which Executive has the
right to receive from the Company or any of its affiliates, would constitute a
“parachute payment” (as defined in section 280G(b)(2) of the Code), then the
payments and benefits provided for in this Agreement will be either (a) reduced
(but not below zero) so that the present value of such total amounts and
benefits received by Executive from the Company and its affiliates will be one
dollar ($1.00) less than three times Executive’s “base amount” (as defined in
section 280G(b)(3) of the Code) and so that no portion of such amounts and
benefits received by Executive will be subject to the excise tax imposed by
section 4999 of the Code, or (b) paid in full, whichever produces the better net
after-tax position to Executive (taking into account any applicable excise tax
under section 4999 of the Code and any other applicable taxes). The reduction of
payments and benefits hereunder, if applicable, will be made by reducing, first,
payments or benefits to be paid in cash hereunder in the order in which such
payment or benefit would be paid or provided (beginning with such payment or
benefit that would be made last in time and continuing, to the extent necessary,
through to such payment or benefit that would be made first in time) and, then,
reducing any benefit to be provided in-kind hereunder in a similar order. The
determination as to whether any such reduction in the amount of the payments and
benefits provided hereunder is necessary will be made by the Company in good
faith. If a reduced payment or benefit is made or provided, and through error or
otherwise, that payment or benefit, when aggregated with other payments and
benefits from the Company (or its affiliates) used in determining if a
“parachute payment” exists, exceeds one dollar ($1.00) less than three times
Executive’s base amount, then Executive will immediately repay such excess to
the Company upon notification that an overpayment has been made. Nothing in this
Section 11 requires the Company to be responsible for, or have any liability or
obligation with respect to, Executive’s excise tax liabilities under section
4999 of the Code.

12. Clawback. Notwithstanding any other provision of this Agreement to the
contrary, Executive acknowledges and agrees that any amounts payable under this
Agreement shall be subject to clawback, cancellation, recoupment, rescission,
payback or other action in accordance with the terms of any policy (the
“Policy”) (whether in existence as of the Effective Date or later adopted)
established by the Company providing for clawback, cancellation, recoupment,
rescission, payback or other action of amounts paid to Executive. Executive
agrees and consents to the Company’s application, implementation and enforcement
of (a) the Policy and (b) any provision of applicable law relating to the
clawback, cancellation, recoupment, rescission or payback of Executive’s
compensation, and expressly agrees that the Company may take such actions as are
necessary to effectuate the Policy or applicable law without further consent or
action being required by Executive. To the extent that the terms of this
Agreement and the Policy conflict, then the terms of the Policy shall prevail.

13. Miscellaneous.

(a) Notices. For purposes of this Agreement, notices and all other
communications provided for herein will be in writing and deemed to have been
duly given (i) when received if delivered personally or by courier, or (ii) on
the date receipt is acknowledged if delivered by certified mail, postage
prepaid, return receipt requested, as follows:

 

-10-



--------------------------------------------------------------------------------

If to Executive, addressed to:

  

Oleg Tolmachev

113 Forbes Field Circle

Boalsburg, PA 16827, or the last known

residential address reflected in the Company’s

records

If to the Company, addressed to:

  

Eclipse Resources Corporation

2121 Old Gatesburg Road, Suite 110

State College, Pennsylvania 16803

Attention: General Counsel

or to such other address as either party may furnish to the other in writing,
except that notices or changes of address are effective only upon receipt.

(b) Applicable Law. This Agreement is entered into under, and governed for all
purposes by, the laws of the Commonwealth of Pennsylvania, without regard to
conflicts of laws principles thereof.

(c) No Waiver. No failure by either party hereto at any time to give notice of
any breach by the other party of, or to require compliance with, any condition
or provision of this Agreement will be deemed a waiver of similar or dissimilar
provisions or conditions at the same or at any prior or subsequent time.

(d) Severability. If a court of competent jurisdiction determines that any
provision of this Agreement is invalid or unenforceable, then the invalidity or
unenforceability of that provision will not affect the validity or
enforceability of any other provision of this Agreement, and all other
provisions remain in full force and effect.

(e) Counterparts. This Agreement may be executed in one or more counterparts,
each of which will be deemed to be an original, but all of which together will
constitute one and the same Agreement.

(f) Withholding of Taxes and Other Employee Deductions. The Company or its
affiliates may withhold from any benefits and payments made pursuant to this
Agreement all federal, state, city, and other taxes and withholdings as may be
required pursuant to any law or governmental regulation or ruling and all other
customary deductions made with respect to the Company’s employees generally.

(g) Headings. The section headings have been inserted for purposes of
convenience and may not be used for interpretive purposes.

(h) Gender and Plurals. Wherever the context so requires, the masculine gender
includes the feminine or neuter, and the singular number includes the plural and
conversely.

 

-11-



--------------------------------------------------------------------------------

(i) Third Party Beneficiaries. Each affiliate of the Company will be a third
party beneficiary of, and may directly enforce, Executive’s obligations under
Sections 6, 7 and 8.

(j) Survival. Termination of this Agreement will not affect any right or
obligation of any party which is accrued or vested prior to such termination.
Without limiting the scope of the preceding sentence, the provisions of Sections
6, 7, 8 and 12, and those provisions necessary to interpret and apply them will
survive any termination of this Agreement.

(k) Entire Agreement. Except as provided in any signed written agreement
contemporaneously or hereafter executed by the Company and Executive, this
Agreement (i) constitutes the entire agreement of the parties with regard to the
subject matter hereof, (ii) supersedes all prior agreements, arrangements, and
understandings, written or oral, relating to the subject matter hereof, and
(iii) contains all the covenants, promises, representations, warranties, and
agreements between the parties with respect to employment of Executive by the
Company. Without limiting the scope of the preceding sentence, all
understandings and agreements preceding the date of execution of this Agreement
and relating to the subject matter hereof are hereby null and void and of no
further force and effect. As of the Effective Date, the Previous Employment
Agreement shall be void and have no legal effect and neither the Company nor
Executive shall have any further liability or obligation thereunder (other than
with respect to any breach thereof prior to the Effective Date).

(l) Modification; Waiver. Any modification to or waiver of this Agreement will
be effective only if it is in writing and signed by the parties to this
Agreement.

(m) Actions by the Board. Any and all determinations or other actions required
of the Board hereunder that relate specifically to Executive’s employment or the
terms and conditions of such employment will be made by the members of the
Board, other than Executive if Executive is a member of the Board, and Executive
will not have any right to vote or decide upon any such matter.

(n) Forum and Venue. With respect to any claims, legal proceeding or litigation
arising in connection with this Agreement, the parties hereto hereby consent to
the exclusive jurisdiction, forum, and venue of the state and federal courts, as
applicable, located in Centre County, Pennsylvania.

14. Certain Definitions. In addition to the terms defined in the body of this
Agreement, for purposes of this Agreement the following capitalized words have
the meanings indicated below:

(a) “Board” means the Board of Directors of the Company.

(b) “Cause” means the occurrence of any of the following events, as reasonably
determined by the Board: (i) Executive’s willful or continued failure to perform
his material duties for the Company; (ii) Executive’s conviction of a felony, or
his guilty plea to or entry of a nolo contendere plea to a felony charge;
(iii) the willful or grossly negligent engagement by Executive in conduct that
is materially injurious to the

 

-12-



--------------------------------------------------------------------------------

Company, financially or otherwise; or (iv) Executive’s breach of any material
term of this Agreement or the Company’s material written policies and material
procedures, as in effect from time to time; provided, that, with respect to (i),
(iii) or (iv) above, such termination for Cause will only be effective upon a
majority vote of the members of the Board after notice to Executive and a period
of not less than thirty (30) calendar days during which time Executive will have
an opportunity to appear before the Board to demonstrate that he has cured the
conduct giving rise to Cause.

(c) “Change of Control” means the occurrence of any of the following events:

(i) Any one person, or more than one person acting as a group (within the
meaning of section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934),
acquires ownership of the Company’s common stock that, together with stock held
by such person or group, constitutes more than 40 percent of the total fair
market value or total voting power of the Company’s common stock. However, if
any one person or more than one person acting as a group is considered to own
more than 40 percent of the total fair market value or total voting power of the
Company’s common stock, the acquisition of additional common stock by the same
person or persons will not be a Change of Control. An increase in the percentage
of common stock owned by any one person, or persons acting as a group, as a
result of a transaction in which the Company acquires its stock in exchange for
property will be treated as an acquisition of common stock for purposes of this
Section 15(c). This section applies only when there is a transfer of common
stock (or issuance of common stock) and common stock in the Company remains
outstanding after the transaction.

(ii) A majority of the members of the Board are replaced during any 12-month
period by directors whose appointment or election is not endorsed by a majority
of the members of the Board prior to the date of the appointment or election.

(iii) A change in the ownership of a substantial portion of the Company’s
assets, which will occur on the date that any one person, or more than one
person acting as a group (within the meaning of section 13(d)(3) or 14(d)(2) of
the Securities Exchange Act of 1934) acquires (or has acquired during the
12-month period ending on the date of the most recent acquisition by such person
or group of persons) assets from the Company that have a total gross fair market
value equal to or more than 40 percent of the total gross fair market value of
all of the assets of the Company immediately prior to such acquisition or
acquisitions; provided, however, that a sale of a substantial portion of the
Company’s assets in the ordinary course of business and investment of the
proceeds into similar assets for use in the business of the Company will not
constitute a change in the ownership of a substantial portion of the Company’s
assets for purposes of this provision. For this purpose, gross fair market value
means the value of the assets of the Company, or the value of the assets being
disposed of, determined without regard to any liabilities associated with such
assets.

 

-13-



--------------------------------------------------------------------------------

(d) “Change of Control Period” means the period beginning six (6) months before
the date of a Change of Control and ending on the one-year anniversary of such
Change of Control.

(e) “Code” means the Internal Revenue Code of 1986, as amended.

(f) “Disability” means Executive’s inability to engage in any substantial
gainful activity necessary to perform his duties hereunder by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or which has lasted, or can be expected to last, for a
continuous period of not less than twelve (12) months. Executive agrees to
submit to such medical examinations as may be necessary to determine whether a
Disability exists, pursuant to such reasonable requests made by the Company from
time to time. Any determination as to the existence of a Disability will be made
by a physician selected by the Company.

(g) “Good Reason” means any of the following, but only if occurring without the
Executive’s consent: (i) a material diminution in Executive’s Base Salary;
(ii) a material diminution in Executive’s authority, duties, or
responsibilities; (iii) the relocation of Executive’s principal office to an
area more than 50 miles from its location immediately prior to such relocation;
or (iv) the material failure of the Company to comply with any material
provision of this Agreement. Such termination by Executive will not preclude the
Company from terminating the Executive’s employment prior to the Termination
Date established by Executive’s Notice of Termination.

(h) “Notice of Termination” means a written notice which (i) indicates the
specific termination provision in this Agreement relied upon, (ii) to the extent
applicable, sets forth in reasonable detail the facts and circumstances claimed
to provide a basis for termination of Executive’s employment under that
provision, and (iii) if the Termination Date is other than the date the notice
is given, specifies the Termination Date (which must not be more than 30 days
or, in the case of a termination by Executive for Good Reason, 60 days after the
date on which the Notice of Termination is given). The failure by the Company or
Executive to set forth in the Notice of Termination the facts or circumstances
giving rise to Cause or Good Reason, as applicable, will not waive any right of
the Company or Executive under this Agreement or preclude the Company or
Executive from asserting such fact or circumstance in enforcing the Company’s or
Executive’s rights under this Agreement.

(i) “Termination Date” means: (i) if Executive’s employment is terminated by
death, the date of death; (ii) if Executive’s employment is terminated pursuant
to Section 4(a) due to a Disability, thirty (30) days after the Notice of
Termination is given; (iii) if Executive’s employment is terminated by the
Company without Cause or by Executive for Good Reason pursuant to Section 4(b)
or 4(c), on the effective date of termination specified in the Notice of
Termination; (iv) if Executive voluntarily terminates his employment with the
Company without Good Reason, the date of Executive’s termination of employment;
or (v) if Executive’s employment is terminated by the Company for Cause pursuant
to Section 4(b), the date on which the Notice of Termination is given.

 

 

[Signatures begin on next page.]

 

-14-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective as
of the Effective Date.

 

ECLIPSE RESOURCES CORPORATION  

By:

 

/s/ Benjamin W. Hulburt

Name:

  Benjamin W. Hulburt

Title:

  President & CEO

 

 

EXECUTIVE  

By:

 

/s/ Oleg Tolmachev

Name:

  Oleg Tolmachev

 



--------------------------------------------------------------------------------

EXHIBIT A

RELEASE

1. In consideration of the payments and benefits to be made under the Employment
Agreement, dated as of January 1, 2017 (the “Employment Agreement”), by and
between Oleg Tolmachev (“Executive”) and Eclipse Resources Corporation (the
“Company”) (each of Executive and the Company, a “Party” and together, the
“Parties”), the sufficiency of which Executive acknowledges, Executive, with the
intention of binding himself or herself, and his heirs, executors,
administrators and assigns, does hereby release, remise, acquit and forever
discharge the Company and each of its subsidiaries and affiliates (the “Company
Affiliated Group”), their present and former officers, directors, executives,
stockholders, agents, attorneys, employees and employee benefit plans (and the
fiduciaries thereof), and the successors, predecessors and assigns of each of
the foregoing (collectively, the “Company Released Parties”), of and from any
and all claims, actions, causes of action, complaints, charges, demands, rights,
damages, debts, sums of money, accounts, financial obligations, suits, expenses,
attorneys’ fees and liabilities of whatever kind or nature in law, equity or
otherwise, whether accrued, absolute, contingent, unliquidated or otherwise and
whether now known or unknown, suspected or unsuspected, which Executive,
individually or as a member of a class, now has, owns or holds, or has at any
time heretofore had, owned or held, arising on or prior to the date hereof,
against any Company Released Party that arises out of, or relates to, the
Employment Agreement, Executive’s employment with the Company or any of its
subsidiaries and affiliates, or any termination of such employment, including
claims (i) for severance or vacation or paid time off benefits, unpaid wages,
salary or incentive payments, (ii) for breach of contract, wrongful discharge,
impairment of economic opportunity, defamation, intentional infliction of
emotional harm or other tort, (iii) for any violation of applicable state and
local labor and employment laws (including, without limitation, all laws
concerning unlawful and unfair labor and employment practices) and (iv) for
employment discrimination under any applicable federal, state or local statute,
provision, order or regulation, and including, without limitation, any claim
under Title VII of the Civil Rights Act of 1964 (“Title VII”), the Civil Rights
Act of 1988, the Fair Labor Standards Act, the Americans with Disabilities Act
(“ADA”), the Family and Medical Leave Act, the Executive Retirement Income
Security Act of 1974, as amended (“ERISA”), the Age Discrimination in Employment
Act (“ADEA”), the Equal Pay Act, the Uniformed Services Employment and
Reemployment Rights Act and any similar or analogous state statute.
Notwithstanding the foregoing, this Release will not apply and expressly
excludes: (a) vested benefits under any plan maintained by the Company that
provides for deferred compensation, equity compensation or pension or retirement
benefits; (b) health benefits under any policy or plan currently maintained by
the Company that provides for health insurance continuation or conversion rights
including, but not limited to, rights and benefits to continue health care
coverage under the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended or similar state law; (c) any claim that cannot by law be waived or
released by private agreement; (d) claims arising after the date of the Release;
(e) to the extent not paid as of the date of this Release, payments and benefits
to be made under the Employment Agreement; (f) claims under any directors and
officers insurance policies; and (g) rights to indemnification Executive may
have under the by-laws or certificate of incorporation of the Company and its
Affiliates, any applicable indemnification agreements with the Company and its
Affiliates or applicable law.

 

 

Exhibit A – Page 1



--------------------------------------------------------------------------------

2. Executive acknowledges and agrees that the release of claims set forth in
this Release is not to be construed in any way as an admission of any liability
whatsoever by any Company Released Party, any such liability being expressly
denied.

3. The release of claims set forth in this Release applies to any relief no
matter how called, including, without limitation, (i) wages, (ii) back pay or
front pay, (iii) compensatory damages, liquidated damages, punitive damages,
damages for pain or suffering, (iv) costs, (v) attorneys’ fees and expenses, and
(vi) any right to receive any compensation or benefit from any complaint, claim,
or charge with any local, state or federal court, agency or board, or in any
proceeding of any kind which may be brought against the Company as a result of
such a complaint, claim or charge.

4. Executive specifically acknowledges that his acceptance of the terms of the
release of claims set forth in this Release is, among other things, a specific
waiver of his rights, claims and causes of action under Title VII, ADEA, ADA and
any state or local law or regulation in respect of discrimination of any kind;
provided, however, that nothing herein will be deemed, nor does anything
contained herein purport, to be a waiver of any right or claim or cause of
action which by law Executive is not permitted to waive.

5. As to rights, claims and causes of action arising under the ADEA, Executive
acknowledges that he has been given a period of twenty-one (21) days1 to
consider whether to execute this Release. If Executive accepts the terms hereof
and executes this Release, he may thereafter, for a period of seven (7) days
following (and not including) the date of execution, revoke this Release as it
relates to the release of claims arising under the ADEA. If no such revocation
occurs, this Release will become irrevocable in its entirety, and binding and
enforceable against Executive, on the day next following the day on which the
foregoing seven-day period has elapsed. If such a revocation occurs, Executive
will irrevocably forfeit any right to payment of the severance benefits
described in Section 5 of the Employment Agreement.

6. Other than as to rights, claims and causes of action arising under the ADEA,
the release of claims set forth in this Release will be immediately effective
upon execution by Executive.

7. Executive acknowledges and agrees that he has not, with respect to any
transaction or state of facts existing prior to the date hereof, filed any
complaints, charges or lawsuits against any Company Released Party with any
governmental agency, court or tribunal.

8. Executive acknowledges that he is hereby advised to seek, and has had the
opportunity to seek, the advice and assistance of an attorney with regard to the
release of claims set forth in this Release, and has been given a sufficient
period within which to consider the release of claims set forth in this Release.

9. Executive acknowledges that the release of claims set forth in this Release
relates only to claims that exist as of the date of this Release.

 

 

1  Consideration period must be forty-five (45) days if release relates to an
exit incentive or other employment termination program offered to a group or
class of employees.

 

 

Exhibit A – Page 2



--------------------------------------------------------------------------------

10. Executive acknowledges that the severance benefits described in Section 5 of
the Employment Agreement he will receive in connection with the release of
claims set forth in this Release and his obligations under this Release are in
addition to anything of value to which Executive is entitled from the Company.

11. Each provision hereof is severable from this Release, and if one or more
provisions hereof are declared invalid, the remaining provisions will
nevertheless remain in full force and effect. If any provision of this Release
is so broad, in scope, or duration or otherwise, as to be unenforceable, such
provision will be interpreted to be only so broad as is enforceable.

12. This Release constitutes the complete agreement of the Parties in respect of
the subject matter hereof and will supersede all prior agreements between the
Parties in respect of the subject matter hereof except to the extent set forth
herein.

13. The failure to enforce at any time any of the provisions of this Release or
to require at any time performance by another party of any of the provisions
hereof will in no way be construed to be a waiver of such provisions or to
affect the validity of this Release, or any part hereof, or the right of any
party thereafter to enforce each and every such provision in accordance with the
terms of this Release.

14. This Release may be executed in several counterparts, each of which will be
deemed to be an original, but all of which together will constitute one and the
same instrument. Signatures delivered by facsimile will be deemed effective for
all purposes.

15. This Release will be binding upon any and all successors and assigns of
Executive and the Company.

16. Except for issues or matters as to which federal law is applicable, this
Release will be governed by and construed and enforced in accordance with the
laws of the Commonwealth of Pennsylvania without resort to any principle of
conflict of laws that would require application of the laws of any other
jurisdiction.

[Signature Page Follows]

 

 

Exhibit A – Page 3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Release has been signed as of
                                    , 20    .

 

By:    

 

  Oleg Tolmachev

 

 

Exhibit A – Page 4